EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (hereinafter referred to as the “Agreement”) is
effective, except as otherwise indicated below, January 1, 2009, by and among
Meadowbrook, Inc., and Meadowbrook Insurance Group, Inc., (hereinafter referred
to as the “Company”), and Michael G. Costello (hereinafter referred to as the
“Executive”).
RECITALS:
     WHEREAS, the Company and the Executive desire to set forth their respective
rights and obligations in connection with the employment of the Executive by the
Company by entering into a contract of employment;
     NOW THEREFORE, in consideration of the premises and of the mutual
covenants, agreements and understandings contained herein, the parties hereto
agree as follows:
AGREEMENT:
     1. Employment. The Company agrees to employ the Executive during the
Employment Term (as such term is hereinafter defined in Paragraph 5) and the
Executive hereby accepts such employment by the Company, subject to the terms
and conditions hereinafter set forth and the Company’s Associate Manual
(hereinafter referred to as the “Manual”). To the extent that the terms and
conditions of this Agreement conflict with the Manual, this Agreement shall
control. This Agreement establishes the terms of the Executive’s employment and
the payments to which the Executive is entitled during such employment and upon
termination of employment. Nothing in this Agreement changes the at-will status
of the Executive’s employment. The Company retains the right to terminate the
Executive’s employment with the Company for any reason, or no reason at all, and
at any time and with the notice prescribed below. The Executive retains the same
right.
     2. Responsibilities and Duties. The Executive shall be employed as the
Company’s Senior Vice President and General Counsel or in such other position(s)
and with such responsibilities and duties as the Board of Directors of the
Company may from time to time determine. The Executive shall devote his full
working time to the performance of his responsibilities and duties hereunder.
     3. Compensation. In consideration of the performance by the Executive of
his obligations during the Employment Term, the Company will during the
Employment Term pay the Executive:

  (A)   Base Salary. A base salary of not less than $26,250 per month
(hereinafter referred to as “Base Salary”). Such Base Salary shall be payable in
accordance with the normal payroll practices of the Company then in effect.
Increases, if any, in the Base Salary shall be determined by the Company.

 



--------------------------------------------------------------------------------



 



  (B)   Discretionary Bonus. A discretionary bonus targeted at a minimum of
fifty percent (50%) of the Executive’s Base Salary (hereinafter referred to as
the “Discretionary Bonus”). This Discretionary Bonus may be paid at the sole
discretion of the Company and will be based on attainment of:

  (1)   Corporate Goals (profit, ROE, etc.);     (2)   Profit Center Goals; and
    (3)   Personal Goals and Objectives.

The Company and the Executive shall annually review and establish the
Discretionary Bonus target and the bonus formula described in
Section 3(B)(1)-(3).

  (C)   Stock Options or Restricted Stock. The Executive has been, and shall
continue to be, eligible for the stock options and restricted stock awards, in
accordance with the terms and conditions of the 1995 and 2002 Stock Option Plans
of Meadowbrook Insurance Group, Inc. In the event of any Change in Control, all
stock options previously granted to the Executive shall become exercisable by
the Executive and all restricted stock awards previously granted to the
Executive shall become immediately vested.     (D)   Long Term Incentive Plan.
The Executive shall be eligible for stock awards and performance bonus awards
under the Meadowbrook Insurance Group, Inc. Long Term Incentive Plan. The
aggregate annual value of a target award shall be fifty percent (50%) of the
Executive’s Base Salary. In the event of a Change in Control the Executive shall
be entitled to (i) a pro rata portion of the bonus award for the performance
period in which the Change in Control occurs based on the Company’s ROE as of
such date; (ii) cash awards that have not yet been paid for performance period
ending prior to the effective date of the Change in Control; and (iii) to the
extent provided in a restricted stock agreement, all shares of restricted stock
shall become fully vested and nonforfeitable.     (E)   Severance.

  (1)   Without Cause Termination or Termination for Good Reason. In the event
that prior to a Change in Control, the Executive’s employment is terminated by
the Company during the Employment Term without Cause or terminated by the
Executive for Good Reason, then the Company shall make the following payments to
the Executive:

  (i)   The Company shall pay Executive’s base salary for a period of two (2)
years in accordance with the Company’s regular bi-monthly payroll schedule. In
no event shall any severance payable in bi-monthly installments be made after
the last day of the second

-2-



--------------------------------------------------------------------------------



 



      calendar year following the year in which the Executive’s employment
terminates. The amount of severance payable in bi-monthly installments shall not
exceed the amount eligible for exemption as separation pay under Treas. Reg. §
1.409A-1(b)(9) and to the extent Executive is entitled to severance payments in
excess of such amount, the Employer shall pay Executive the excess amount in a
lump sum and such lump sum shall be paid within ten (10) days following date
Executive’s employment terminates. Payment of the amounts due under
Section 5(c)(i) shall not be reduced in the event the Executive obtains other
employment following termination of employment by the Employer.     (ii)   The
Executive shall also be entitled to payment of a pro rata share of such portion
of the Discretionary Bonus for the year in which his employment terminates that
is based on the Company’s actual performance and the performance criteria in
effect for the current performance period. Such pro rata portion shall be
determined by a fraction, the numerator of which is the number of days in the
year that the Executive is employed by the Company and the denominator of which
is 365. Such payment shall be made no later than the February 28 of the calendar
year immediately following the year in which the Executive’s employment
terminates.     (iii)   The Company shall also pay on the Executive’s behalf an
amount equal to the premiums payable by the Executive in the event the Executive
elects continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). Such payments shall cease upon the earlier
of eighteen (18) months of continuation coverage or the cessation of the
Executive’s and the Executive’s family members’ rights to COBRA continuation
coverage. The Company shall make such payments directly to the party to whom
premiums are payable at such times as they are due under COBRA.

  (2)   Termination Following Change in Control. In the event that following a
Change in Control, the Executive’s employment is terminated by the Company
during the

-3-



--------------------------------------------------------------------------------



 



      Employment Term without Cause or terminated by the Executive for Good
Reason, then the Company shall make the following payments to the Executive:

  (i)   The Company shall make a single lump sum payment to the Executive equal
to the Executive’s target award for the then current three year performance
period under the Company’s Long Term Incentive Plan plus an amount equal to two
times (2x) the sum of the Executive’s annual Base Salary and the Executive’s
target Discretionary Bonus, subject to repayment by the Executive upon the
Executive’s breach of his covenant to not compete with the Company or to solicit
Company employees as provided in Section 7. The Company shall make such payment
within ten (10) days following the date the Executive’s employment terminates.  
  (ii)   The Executive shall also be entitled to payment of a pro rata share of
such portion of the Discretionary Bonus for the year in which his employment
terminates that is based on the Company’s actual performance and the performance
criteria in effect for the current performance period. Such pro rata portion
shall be determined by a fraction, the numerator of which is the number of days
in the year that the Executive is employed by the Company and the denominator of
which is 365. Such payment shall be made no later than the February 28 of the
calendar year immediately following the year in which the Executive’s employment
terminates.     (iii)   The Company shall also pay on the Executive’s behalf an
amount equal to the premiums payable by the Executive in the event the Executive
elects continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). Such payments shall cease upon the earlier
of eighteen (18) months of continuation coverage or the cessation of the
Executive’s and the Executive’s family members’ rights to COBRA continuation
coverage. The Company shall make such payments directly to the party to whom
premiums are payable at such times as they are due under COBRA.

-4-



--------------------------------------------------------------------------------



 



  (3)   For Cause Termination.

  (i)   For purposes of this Agreement, “Cause” shall mean:

  (a)   the failure by the Executive to obey the reasonable and lawful orders of
the President or the Board of Directors of the Company;     (b)   misconduct by
the Executive that is materially injurious to the Company; or     (c)   the
Executive engaging in dishonest activities injurious to the Company.

  (ii)   Should the Executive’s employment be terminated by the Company for
Cause during the Employment Term, this Agreement shall be terminated forthwith
without notice or payment in lieu thereof and the Executive shall not be
entitled to receive any other consideration (beyond consideration accrued to the
date of dismissal that is owing but not yet paid) from the Company. Such payment
shall be made no later than the February 28 of the calendar year immediately
following the year in which the Executive’s employment terminates.     (iii)  
Further, in the event the Executive’s employment is terminated by the Company
during the Employment Term for Cause, the Executive shall be paid no severance
payments.

  (F)   Change in Control. For purposes of this Agreement, a “Change in Control”
shall be deemed to have taken place upon:

  (1)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (a) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the

-5-



--------------------------------------------------------------------------------



 



      election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subparagraph 1, the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (a), (b) and (c) of subparagraph 3 of this Section (F); or

  (2)   Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual who becomes a director subsequent to the date hereof and
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be deemed to be a member of the
Incumbent Board; provided, further, that notwithstanding the immediately
preceding proviso, any individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
contests by or on behalf of a Person, other than the Board of Directors of the
Company, shall not be deemed to be a member of the Incumbent Board; or     (3)  
Consummation of a reorganization, merger, share exchange or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination: (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
65% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then

-6-



--------------------------------------------------------------------------------



 



      outstanding voting securities entitled to vote generally in the election
of directors, as the case may be, of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be; (b) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from the
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination; and (c) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board immediately
prior to the time of the execution of the initial agreement, or of the action of
the Board of Directors of the Company, providing for such Business Combination;
or

  (4)   Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

  (G)   Good Reason. The Executive will be deemed to have terminated his
employment for “Good Reason” if he tenders his resignation to the Company
following the occurrence of any one or more of the following, without the
Executive’s prior written consent and the Company and the Executive have not
entered into a written agreement that replaces this Agreement: (i) the Executive
is not reelected to or is removed as Senior Vice President and General Counsel
of the Company; (ii) the Company fails to vest the Executive with or removes
from him the duties, responsibilities, authority or resources that he reasonably
needs to competently perform his duties as Senior Vice President and General
Counsel of the Company; (iii)  a material reduction in the Executive’s Base
Salary or total compensation opportunity; (iv) the Company changes the primary
location of the Executive’s employment to a place that

-7-



--------------------------------------------------------------------------------



 



      is more than 50 miles from Southfield, Michigan; (v) the Company otherwise
commits a material breach of its obligations under this Agreement; or (vi) the
Company gives notice that it will not renew this Agreement pursuant to Section 5
below. Upon the occurrence of any event referenced in (i) through (vi) above,
the Executive shall, within ninety (90) of such occurrence, provide the Company
notice of the existence of the condition. Upon receiving notice, the Company
shall have no more than thirty (30) days to remedy the condition. The Executive
shall have six (6) months from the date of the initial existence of one of the
above events to terminate his employment under this section.

     4. Other Benefits. The Executive shall also be entitled to such additional
benefits as outlined in the Manual during the Employment Term or severance
period, with the exception of 401(k) participation during the severance period.
     5. Employment Term. The period of the Executive’s employment by the Company
under this Agreement (the “Employment Term”) shall commence on January 1, 2004
and shall continue through December 31, 2006 (or such later date as provided
below) or the earliest date on which any of the following events occurs:

  (A)   the death or retirement of the Executive;     (B)   the date on which
the Company discharges the Executive by reason of the Executive’s Total
Disability. For purposes of this Agreement, “Total Disability” shall have the
same meaning as used in the Manual and consistent with the Long Term Disability
Benefits of the Company;     (C)   a mutual written agreement between the
Company and the Executive regarding an early termination date; or     (D)   the
date on which the Company terminates the Executive’s employment for Cause as
recited in Section 3(E)(3).

Either party hereto may elect not to renew this Employment Agreement by giving
the other party written notice on or before December 31, 2004, and annually
thereafter. If written notice of the election not to renew this Agreement is not
provided on or before December 31, 2004, and annually thereafter, the Employment
Term shall automatically be extended for an additional one (1) year period.
     6. Confidential Information Agreement. The Executive agrees that the
Confidential Information Agreement executed by him and dated July 7, 1993 (the
“Confidential Information Agreement”), which includes, not by way of limitation,
covenants not to compete with the Company and covenants to refrain from
soliciting employees to leave the Company’s employment, shall remain in full
force and effect.

-8-



--------------------------------------------------------------------------------



 



     7. Covenant not to Compete or Solicit Employees. In the event severance
becomes payable to the Executive following a Change in Control, the Executive,
in addition to the restrictive covenants contained in the Confidential
Information Agreement, agrees to the restrictive covenants of this Section:

  (A)   The Executive agrees that, for two (2) years following the termination
of the Executive’s employment under circumstances described in Section 3(E), he
will not, without the Company’s prior written consent, directly or indirectly
Compete with the Company or any of its subsidiaries. For the purposes of
Section:

  (1)   “Compete” means directly or indirectly owning, managing or operating a
Competitor which solicits or obtains business of the Company, or directly or
indirectly serving as an employee, officer or director of or a consultant to a
Competitor which solicits or obtains business of the Company, or soliciting or
inducing any employee or agent of the Company to terminate employment with the
Company or any of its subsidiaries and become employed by a Competitor.     (2)
  “Competitor” means any person, firm, partnership, corporation, trust or other
entity that owns, controls or is an insurance company or a similar financial
services company (a “Financial Services Company”).

  (B)   In the event that a successor to the Company succeeds to or assumes the
Company’s rights and obligations under this Agreement, Section 7(A) will apply
only to the Company as it existed immediately before the succession or
assumption occurred and will not apply to any of the successor’s other offices.
    (C)   Section 7(A) will not prohibit the Executive from directly or
indirectly owning or acquiring any capital stock or similar securities that are
listed on a securities exchange or quoted on the NASDAQ or NYSE and do not
represent more than 5% of the outstanding capital stock of any Financial
Services Company.     (D)   The Executive agrees that a violation of Section 7
would result in direct, immediate and irreparable harm to the Company, and in
such event, agrees that the Company, in addition to their other rights and
remedies, would be entitled to injunctive relief enforcing the terms and
provisions of Section 7 and a return to

-9-



--------------------------------------------------------------------------------



 



      the Company of any severance payments under Section 3(E). The terms of
this Section are intended to be in addition to any restrictions contained in the
Confidential Information Agreement.

     8. Binding Effect; Assignment. The Company may assign this Agreement to any
of its affiliates or their successors or assigns. This Agreement shall be
binding upon and shall inure to the benefit of the Company, its affiliates and
their successors and assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Executive. Neither this Agreement nor any right or
interest hereunder shall be assignable or transferable by the Executive, his
beneficiaries or legal representatives.
     9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any or subsequent time. No agreement or representation, oral or
otherwise, express or implied, with respect to the subject matter hereof has
been made by either party which are not expressly set forth in this Agreement.
     10. Notices. All notices or other communications required or permitted
hereunder shall be given in writing and shall be deemed sufficient if delivered
by hand (including by courier), mailed by registered or certified mail, postage
prepaid (return receipt requested), or sent by facsimile transmission, as
follows:

             
 
  If to the Executive:       If to the Company:
 
           
 
  To the address on file       MEADOWBROOK, INC
 
  with the Company’s       Attn: Human Resources
 
  Human Resources       26255 American Dr.
 
  Department as the       Southfield, MI 48034
 
  Executive’s home address.        

or such other address as shall be furnished in writing by such party, and any
such notice or communication shall be effective and be deemed to have been given
as of the date so delivered or, if mailed upon receipt thereof; provided,
however, that any notice or communication changing any of the addresses set
forth above shall be effective and deemed given only upon its receipt.
     11. Severability. If any provision of this Agreement, or any application
thereof to any circumstance, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.

-10-



--------------------------------------------------------------------------------



 



     12. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Michigan, excluding any choice of law rule
requiring application of the law or any other jurisdiction. Any action arising
out of or relating to this Agreement, its performance, enforcement or breach,
will be venued in the Circuit Court for the County of Oakland, State of
Michigan.
     13. Entire Agreement. This Agreement and the Confidential Information
Agreement, which is incorporated herein by reference, sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, written or oral,
between them as to such subject matter.
     14. Compliance with Code Section 409A. Notwithstanding anything contained
herein to the contrary, if at the time of a termination of employment, (i) the
Executive is a “specified employee” as defined in Code Section 409A, and the
regulations and guidance thereunder in effect at the time of such termination
(“409A”), and, (ii) any of the payments or benefits provided hereunder may
constitute “deferred compensation” under 409A, then, and only to the extent
required by such provisions, the date of payment of such payments or benefits
otherwise provided shall be delayed for a period of up to 6 months following the
date of termination. The parties intend, however, that this Agreement shall be
exempt from the 409A as either a separation pay arrangement under Treas. Reg.
1.409A-1(b)(9) or a short term deferral of compensation under 1.409A-1(b)(4). In
addition, the provisions of this Agreement relating to Code Section 409A and the
severance provisions of Section 7 of this Agreement are effective January 1,
2005.
     15. Headings. The headings contained herein are solely for the purpose of
reference, are not part of this Agreement and shall not in any way affect the
meaning or interpretation of this Agreement.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed this 31st day of December, 2008.

         
 
  MEADOWBROOK INSURANCE GROUP, INC.
 
       
 
       
 
 
/s/ Robert S. Cubbin
By: Robert S. Cubbin    
 
  Its: President & CEO    
 
       
 
       
 
 
 
MEADOWBROOK, INC.    
 
       
 
       
 
 
/s/ Robert S. Cubbin
By: Robert S. Cubbin    
 
  Its: President    
 
       
 
       
 
 
/s/ Michael G. Costello
Michael G. Costello    

-11-